DETAILED ACTION
 	This Office Action is in response to the amendment filed on 07/18/2022. Claims 1-20 are presented for examination on the merits.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments

1. 	The amendments filed on 07/18/2022 has been considered. Applicant's arguments in pages 6-8 of the REMARKS filed on 07/18/2022 with respect to the rejection under 35 USC § 103(a) have been considered but are moot in view of the new grounds of rejection. After careful review and in light of Applicant’s amendments, remarks, and Examiner’s newly performed search and consideration, claims 1-20 are now newly rejected under 35 U.S.C. 103(a) for the reasons specified below.
 	With regards to the rejection under 35 USC § 101, Applicant’s arguments has been considered. Specifically, the substance of applicant’s REMARKS filed on 7/18/2022 in view of the claim amendments has been fully considered and are persuasive. Therefore, the rejections to the claims under 35 U.S.C. §101 are hereby withdrawn.
				Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-3, 6-10, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gluck et al. (US 20200076827 A1, hereinafter, Gluck) in view of Komarov et al. (US 20210081216 A1, hereinafter, Komarov).
 	Regarding claim 1, Gluck discloses a method comprising: [generating a configuration override for configuration of a blockchain network] (Paragraph 0111: profile information can also include usage information, such as computing resources consumed, data storage location, security settings, personal configuration settings, etc.); 
 	approving the configuration override by the blockchain network (Paragraph 0107: override secret(s) of a block is/are valid, blocks cannot be generated and used unless in possession of appropriate override secrets. As noted above, override secrets for restricted overrides are privately held by the party managing the fraud prevention system, whereas override secrets for unrestricted overrides are publicly known to the distributed blockchain system); 
 	transmitting the approval for the configuration override to peers in the blockchain network (Paragraph 0022:  software application is configured to accept cross border resolutions from a credentialed foreign regulator and the processor is configured to determine whether the transaction involves cross-border financing and upon confirmation that the transaction involves cross-border financing the processor is configured to override); and 
 	[submitting the configuration override to the blockchain network for validation] (Paragraphs 0070-0071: generates an immutable cryptographically secure blockchain.. system validates the SFTRs 230, by selecting those records), wherein 
 	the validation is based on the configuration override matching the approval (Abstract: the blockchain system includes multiple nodes individually storing copies of the distributed blockchain and individually updating the copies by a consensus process.)
 	Gluck does not explicitly states but Komarov from the same or similar fields of endeavor teaches generating a configuration override for configuration of a blockchain network (Komarov Paragraphs 0067, 0082, 0101: approval quorum that is necessary for a consensus for  requested change to the system configuration. The requested first change to the system configuration is entered in the block chain by a hardware component of the plurality of hardware components selected for entry of changes to the system configuration in the block chain.)
 	submitting the configuration override to the blockchain network for validation (Komarov Paragraphs 0133, 0137, 0139: checks change requests for a change to the system configuration, for example on the basis of the configuration data 118, for compatibility with its configuration. In the event that the requested change to the system configuration according to the configurations data wherein hardware component 102 generates an approval for the change and signs this with private key 114 for validation)
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention wherein submitting the configuration override to the blockchain network for validation as taught by Komarov in the teachings of Gluck for the advantage of controlling a system configuration by generating and sending an approval of the change to the system configuration (Komarov Paragraph 0011).
 	Regarding claim 2, the combination of Gluck and Komarov discloses the method of claim 1, wherein the approving is performed out-of-band by an organization of the blockchain network (Komarov Paragraph 0122: tagging of products could alternately be achieved with passive (radio frequency identification) RFID, active RFID, active RFID with global positioning system (GPS), ultra-wide band (“UWB”) real-time location system (“RTLS”), W-Fi RTLS or infrared RTLS).
 	Regarding claim 3, the combination of Gluck and Komarov discloses the method of claim 2, wherein the transmitting is performed by the organization and is transmitted to the peers owned by the organization (Gluck Paragraph 0212: peer discoverer 2302 discovers peers in the distributed blockchain system, and a connection manager 2304 communicatively couples the monitoring node 110 to the discovered peers. The peers may, for example, be other nodes in the distributed blockchain system and the peer discovery may, for example, be done according to P2P discovery processes or some other suitable peer discovery processes).
  	Regarding claim 6, the combination of Gluck and Komarov discloses the method of claim 1, wherein the configuration override is stored on a list of approved configuration overrides that is stored locally on the peers (Gluck Paragraph 0214: the discovered peers via the connection manager 2304 and are subsequently validated by a validator 2314. The validator 2314 verifies that the received blocks 2320 meet the rules in the rules database 2316 using the rules engine 2318. If a block fails verification, it is discarded. Otherwise, the block is stored in a quarantine database 11).
 	Regarding claim 7, the combination of Gluck and Komarov discloses the method of claim 1, wherein the approval transmitted to the peers contains a hash of the configuration override (Gluck, Paragraphs 0162:  a hash of the override secret(s), the verification of the override secret(s) comprises hashing the override secret(s) to determine whether the result matches the override. If there is a match, verification of the override secret(s) succeeds. Otherwise, verification of the override secret(s) fails).
 	Regarding claim 8; Claim 8 is similar in scope to claim 1, and is therefore rejected under similar rationale.
 	Regarding claim 9; Claim 9 is similar in scope to claim 2, and is therefore rejected under similar rationale.
 	Regarding claim 10; Claim 10 is similar in scope to claim 3, and is therefore rejected under similar rationale.
 	Regarding claim 13; Claim 13 is similar in scope to claim 6, and is therefore rejected under similar rationale.
 	Regarding claim 14; Claim 14 is similar in scope to claim 7, and is therefore rejected under similar rationale.
	Regarding claim 15; Claim 15 is similar in scope to claim 1, and is therefore rejected under similar rationale.
 	Regarding claim 16; Claim 16 is similar in scope to claim 2, and is therefore rejected under similar rationale.
 	Regarding claim 17; Claim 17 is similar in scope to claim 3, and is therefore rejected under similar rationale.
 	Regarding claim 20; Claim 20 is similar in scope to claim 6, and is therefore rejected under similar rationale.
 				Allowable Subject Matter 
7. 	Claims 4-5, 11-12, and 18-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. §101, set forth in this office action and to include all of the limitations of the base claim and any intervening claims.
					Examiner Notes
8.	For the purpose of advance prosecution, the Examiner contacted Applicant’s representative prior to writing this Office Action in which the Examiner proposed to incorporate the limitations of claim 6 or claim 7 into independent claim 1 to better clarify the subject matter/embodiment of claimed invention. The Examiner notes that amending independent claims 8 and 15 with aforesaid claim limitations would help advance the prosecution as it would clarify the claimed invention. 
 	No agreement was reached as applicant declined Examiner's proposed amendment at this time. Applicant is encouraged to schedule an interview with the examiner prior to the next communication for compact prosecution of the case. 

Conclusion
. 					
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnson (US 20200210170 A1, cited in 892) discloses a system for resolving merge conflict using a distributed blockchain framework including a set of computing nodes. A block of a code snippet, of a plurality of code snippets, is registered in a distributed blockchain framework.
Nelluri (US 20200402190 A1, cited in 892) discloses methods for electronic arbitration of a smart contract in response to environmental sensor data are provided. An environmental sensor signal may include an electronic sensor identifier. 
10. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498